[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit


No. 97-2256

MARTIN HODAS,

Plaintiff, Appellant,

v.

MARK SCHONFELD AND
SHERBURNE, POWERS &amp; NEEDHAM, P.C.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. George A. O'Toole, Jr., U.S. District Judge]



Before

Torruella, Chief Judge,

Stahl and Lynch, Circuit Judges.



Matthew Cobb, with whom Law Office of Matthew Cobb was on
brief, for appellant.
Gael Mahony, with whom Timothy Veeser and Hill &amp; Barlow, a
Professional Corporation were on brief, for appellees.



JUNE 25, 1998
 Per Curiam.  After careful consideration of the briefs,
record and oral argument in this case, we affirm the district court
opinion in this case.  See 1st Cir. Loc. R. 27.1.  Costs to be
assessed against appellants.